Opinion by
Mb. Justice Dean,
The defendant operates a narrow guage railroad running' about seven miles out of Pittsburg. On the 18th June, 1893, defendant, to accommodate a German society in an excursion to West Liberty, on the line of its road, ran excursion trains to that point, from Carson street in Pittsburg. The route was up an incline railway from Carson street to summit of a hill, then down an incline operated by a cable, 1300 feet, to foot of hill on the other side, where the cars were attached to a locomotive which took them to West Liberty. The plaintiff, with his son and a friend, took passage at Carson street, ascended the incline, then got off to enter the cable cars to descend' to the level. Here there was a large crowd of people, all, as usual on such occasions, eager to enter the cars , there were two trains scheduled to start ten minutes apart, of four or five cars each, standing ready; plaintiff and his son and friend got upon the rear platform of the first train; the car was very full of passengers; the train started and had moved but *627two or three hundred feet when plaintiff was pushed and fell to the ground, dislocated his elbow and sustained other injuries which have seriously disabled him. He brought suit against defendant for damages, alleging the fall from the car was in consequence of its negligence in so crowding the body of the car with passengers that he could not get inside, and in so crowding the platform after he was upon it that he could not get off before starting or maintain his place upon it afterwards. There was a verdict and judgment for plaintiff, from which defendant appeals, assigning for error the refusal of the court on all the evidence to direct a verdict for defendant.
The court instructed the jury that if plaintiff got on the platform when he saw the car was so crowded he could not get in ; or if having got on and then before the car started saw its crowded condition but did not get off; or without any necessity for so doing remained on the platform after the car started, he could not recover.
But appellant alleges there was not sufficient proof of any negligence of defendant, while the proof was undisputed of contributory negligence on part of plaintiff.
Undoubtedly, as the injury did not result from any accident to the train, nor from any defect in the means of transportation, the burden of proof throughout was on plaintiff to show his injury was the result wholly of defendant’s negligence. He was standing in a known place of danger, one not intended for passengers, after the car started, and then fell or was pushed off. In other words, there are no presumptions in his favor or against the defendant. How came he to be in a place of danger where he had no business to be ? His place was inside the car, not on a crowded platform. The plaintiff, his son, and his friend Shantz, undertake to account for this otherwise manifest negligence, in substance thus: He got off the car when it reached the summit of the incline; the two trains were standing there and about them was a large crowd, in looking for a car to enter, the three passengers were separated ; the son got to the rear car of the first train; the conductor was standing by it and said, “ There’s lots of room inside here; this train is going out right away.” He immediately found his father and Shantz, repeated what the conductor had told him, and they all got on the platform to get in the car, but *628at the door found it was so crowded, they could not push their way in; then, others so crowded up behind them, that they could not get down from the platform.
The car started and the conductor, who was on the platform, immediately began taking up the tickets; one passenger, by his ticket, was on the wrong car, and the conductor commanded him to get off, and commenced pushing the passengers on the platform aside to enable this man to get down the steps, when plaintiff was pushed off backwards through the opening in the platform railing and injured. There was much evidence to contradict this statement of the facts, but still there was sufficient testimony to warrant the jury in finding it to be true. If true, the plaintiff, through the invitation of defendant, was in a place of danger from which he could not extricate himself without risk of greater danger; then, by the rude manner of defendant’s agent, he was jostled or pushed from the car. He was on the platform of a crowded car, by fault of defendant, and was pushed therefrom by fault of defendant. The testimony of defendant that the car was not crowded; that, if crowded, it must have been obvious to plaintiff before he got on the platform; that the conductor did not invite passengers to get on after it was reasonably filled; that he did not rudely push or jostle those on the platform, was all submitted to the jury by the learned judge of the court below in a charge which, while just, was quite favorable to defendant. That was the end of the court’s duty and is the end of ours.
The judgment is affirmed and the appeal is dismissed.